UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


H.R. et al.,

               Plaintiffs,

        v.                                           Civil Action No. 21-1856 (TJK/RMM)

DISTRICT OF COLUMBIA,

               Defendant.


                                            ORDER

        On April 29, 2022, Magistrate Judge Robin M. Meriweather entered a Report and

Recommendation (“R&R”) regarding Plaintiff’s preliminary injunction motion. ECF No. 8. To

date, no objections to the R&R have been filed, and the time to file such an objection has lapsed.

Local Civil Rule 72.3(b); see also ECF No. 8 at 16 (noting that “any party who objects to the

[R&R] . . . must file a written objection thereto within 14 days”). Thus, any objections are deemed

waived. See, e.g., Thomas v. Arn, 474 U.S. 140, 149–55 (1985).

        The Court, upon independent consideration of the R&R, the lack of any objection, the

entire record, and the applicable law, agrees with the recommendations made in the R&R.

Accordingly, it is hereby

        ORDERED that the R&R, ECF No. 8, is ADOPTED in its entirety; it is further

        ORDERED that Plaintiff’s Motion for Preliminary Injunction, ECF No. 4, is GRANTED.

        SO ORDERED.

                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: June 10, 2022


                                                1